Title: From George Washington to Benjamin Lincoln, 10 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters June 10
                           1782
                     
                  
                  I had the honor to address you the 4th Instant covering a Letter
                     to Genl Hazen ordering him to send on a certain Prisoner now in York Goal. I
                     have reasons for countermanding the order and wish to stop it if possible
                     before it gets to General Hazen—but should this not arrive in time for that I
                     must beg you to send an Express to Genl Hazen directing him not to carry the
                     order into execution or even to make it public ’till he hears further from me.
                     I &c.
                  
               